DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claim 1, 4 and 13 have been amended; support for the amendment can be found in original claims, 4, 12 and 13.
Claim 12 is canceled.
Claim 19 is newly added; support for the amendment can be found in Fig. 9 of the original specification
Claims 1-11 and 13-19 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 depends on a canceled claim. Claims 14-16 are rejected based on dependency to claim 13.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0255750 A1).

Regarding claim 1, Jan discloses a contact plate arrangement (“layer stack 250”; [0032]; Fig. 2; element 250) for a battery module (Fig. 2; element 200), comprising: 


    PNG
    media_image1.png
    385
    601
    media_image1.png
    Greyscale
a first contact plate (Fig. 2; element 222) connected to first terminals (Fig. 2; positive terminals of batteries 102, 104; [0031]) of a first parallel group (“first group”; [0031]; Fig. 2; element 102, 104) of battery cells (P- Group) and to second terminals (Fig. 2; negative terminals of 106, 108; [0031]) of a second P-Group (“second group”; [0031]); a second contact plate (Fig. 2; element 216) that is partially stacked (Fig. 2) over the first contact plate (222), the second contact plate (216) connected to first terminals (Fig. 2; positive terminals of 106, 108; [0031]) of the second P-Group ([0031])  and to second terminals (Fig. 2; negative terminals of 110, 112; [0031]) of a third P- Group ([0031]; Fig. 2; element 110, 112).
Jan fails to explicitly disclose a third contact plate that is partially stacked over the second contact plate, the third contact plate connected to first terminals of the third P-Group and to second terminals of a fourth P-Group; a fourth contact plate connected to first terminals of the fourth P-Group and to second terminals of a fifth P-Group, the third contact plate being partially stacked over the fourth contact plate.

However, Jan discloses that Fig. 2 is an exemplary embodiment and other configurations including a contact plate arrangement (“layer stack”; [0032]) with more than three layers are possible ([0032]). Therefore, one of ordinary skill in the art would have found it obvious to have modified Jan’s disclosure such that more than three layers (i.e. more than two contact plates) are present (and partially stacked over one another) in the contact plate arrangement. Further, it would have been obvious to one of ordinary skill in the art to have employed additional parallel battery groups in Jan’s invention as the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, the instantly claimed third and fourth contact plates, fourth and fifth P-groups, and their respective connections would have been an obvious variation of the non-limiting embodiment specifically disclosed by Jan.

Regarding claim 2, Jan does not explicitly disclose wherein the first terminals are negative terminals and the second terminals are positive terminals.  However, modifying Jan such that the first terminals are negative terminals and the second terminals are positive terminals amounts to a rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Therefore, the instant claim is obvious over Jan as the rearrangement of the terminal connections would be expected to result in predictable and successful connections.

Regarding claim 3, Jan discloses wherein the first terminals are positive terminals and the second terminals are negative terminals ([0031]).  

Regarding claim 4, Jan discloses wherein “each bus bar layer may have a single bus bar or two or more bus bars disposed within a single co-planar layer” ([0032]). Accordingly, one of ordinary skill in the art would have found it obvious to have employed two or more contact plates in each contact plate layer. Further, Jan discloses wherein the first contact plate (222) and at least one first additional contact plate (Fig. 2; element 218) are arranged as part of a first contact plate layer (Fig. 2; element 234), 


    PNG
    media_image1.png
    385
    601
    media_image1.png
    Greyscale
wherein the second contact plate (216) and at least one second additional contact plate (Fig. 2; element 214) are arranged as part of a second contact plate layer (Fig. 2; element 230).
It would have been obvious to one of ordinary skill in the art to have employed the third contact plate and at least one third additional contact plate arranged as part of a third contact plate layer, wherein each contact plate in the third contact plate layer is partially stacked over at least one contact plate in the first contact plate layer and/or the second contact plate layer, and wherein each contact plate in the second contact plate layer is partially stacked over at least one contact plate in the first contact plate layer, as doing so would have been an obvious variation of the non-limiting embodiment specifically disclosed by Jan.

Regarding claim 5, Jan discloses a first insulation layer (Fig. 2; element 232) arranged between the first (222) and second (216) contact plates.

Jan further discloses that the contact plate arrangement may have more than three layers ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Jan by employing a second insulation layer arranged between the second and third contact plates.  

    PNG
    media_image1.png
    385
    601
    media_image1.png
    Greyscale


Regarding claim 6, Jan discloses wherein the first (102, 104) and second (106, 108) P-Groups each comprise the same number of battery cells (Fig. 2). It would have been obvious to have modified Jan such that additional P-groups each comprise the same number of battery cells as doing so would have been consistent with Jan’s disclosure.
  
Regarding claim 7, Jan fails to explicitly disclose wherein the first, second, and third P-Groups each comprise three battery cells. However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to have employed parallel groups with three battery cells each as doing so would produce predictable results.

Regarding claim 8, Jan discloses wherein at least one of the first (222) and second (216) contact plates is configured as a single-layer contact plate (Fig. 2).  

Regarding claim 10, Jan discloses wherein at least one of the first, second and third contact plates comprises aluminum or copper ([0034]).

Regarding claim 11, Jan discloses end contact plates 214 and 218 in Fig. 2 as positive or negative pole contact plates and discloses that other possible configurations for the battery module are possible ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art to have made the third contact plate an end contact plate such that the third contact plate was a positive or negative plate. Doing so would have been an obvious variation of the non-limiting embodiments specifically disclosed by Jan.

Regarding claim 13, Jan fails to explicitly disclose a fifth contact plate that is partially stacked over the fourth contact plate, the fifth contact plate connected to first terminals of the fifth P-Group and to second terminals of a sixth P-Group; and a sixth contact plate that is partially stacked over the fifth contact plate, the sixth contact plate connected to first terminals of the sixth P-Group.  

However, Jan discloses that Fig. 2 is an exemplary embodiment and other configurations including a contact plate arrangement (“layer stack”; [0032]) with more than three layers are possible ([0032]). Therefore, one of ordinary skill in the art would have found it obvious to have modified Jan’s disclosure such that more than three layers (i.e. more than two contact plates) are present (and partially stacked over one another) in the contact plate arrangement. Further, it would have been obvious to one of ordinary skill in the art to have employed additional parallel battery groups in Jan’s invention as the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, the instantly claimed fifth and sixth contact plates and their connections would have been an obvious variation of the non-limiting embodiment specifically disclosed by Jan.

Regarding claim 14, Jan does not explicitly disclose wherein the first terminals are negative terminals and the second terminals are positive terminals.  However, modifying Jan such that the first terminals are negative terminals and the second terminals are positive terminals amounts to a rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Therefore, the instant claim is obvious over Jan as the rearrangement of the terminal connections would be expected to result in predictable and successful connections.

Regarding claim 15, Jan discloses wherein the first terminals are positive terminals and the second terminals are negative terminals ([0031]).  


    PNG
    media_image1.png
    385
    601
    media_image1.png
    Greyscale
Regarding claim 16, Jan discloses end contact plates 214 and 218 in Fig. 2 as positive or negative pole contact plates and discloses that other possible configurations for the battery module are possible ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art to have made the sixth contact plate an end contact plate such that the sixth contact plate was a positive or negative plate. Doing so would have been an obvious variation of the non-limiting embodiments specifically disclosed by Jan.
Regarding claim 17, Jan discloses another contact plate (Fig. 2; element 214) connected to second terminals (Fig. 2; negative terminals of 102, 104) of the first P-Group (102, 104). 
 
Regarding claim 18, Jan discloses wherein the another contact plate (214) is a negative pole contact plate of the battery module (Fig. 2).  

Regarding claim 19, Jan discloses a contact plate arrangement (“layer stack 250”; [0032]; Fig. 2; element 250) for a battery module (Fig. 2; element 200), comprising: 


    PNG
    media_image1.png
    385
    601
    media_image1.png
    Greyscale
a first contact plate (Fig. 2; element 222) connected to first terminals (Fig. 2; positive terminals of batteries 102, 104; [0031]) of a first parallel group (“first group”; [0031]; Fig. 2; element 102, 104) of battery cells (P- Group) and to second terminals (Fig. 2; negative terminals of 106, 108; ]0031]) of a second P-Group (“second group”; [0031]);  

a second contact plate (Fig. 2; element 218) connected to first terminals (Fig. 2; positive terminals of 110, 112) of a third P-Group (Fig. 2; element 110, 112); and a third contact plate (Fig. 2; element 216) that is partially stacked over the first contact plate (222) and the second contact plate (218), the third contact plate (216) connected to first terminals of the second P-Group (Fig. 2; positive terminals of 106, 108) and to second terminals (Fig. 2; negative terminals of 110, 112) of the third P-Group (110, 112).


Jan fails to explicitly disclose a fourth P-group.

However, Jan discloses that Fig. 2 is an exemplary embodiment and other configurations are possible ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art to have employed a fourth parallel battery group and the instantly claimed connections in Jan’s invention as the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0255750 A1), as applied to claim 1 above, in view of Applicant’s Admitted Prior Art (Figure 5 and [0030]).

Modified Jan discloses all claim limitations of claim 1 as set forth above. Jan fails to disclose wherein at least one of the first, second and third contact plates is configured as a multi-layer contact plate whereby a cell terminal connection layer is partially sandwiched between two solid plate layers.

However, applicant has identified such a configuration (instant specification: Fig. 5 [0030]) as prior art. Therefore, one of ordinary skill in the art would have found it obvious to have configured at least one of the first, second and third contact plates as a multi-layer contact plate whereby a cell terminal connection layer is partially sandwiched between two solid plate layers because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) and as evidenced by the instant admission of prior art, a multilayer contact plate was known in the art as a means of electrically connecting terminals.

    PNG
    media_image2.png
    412
    621
    media_image2.png
    Greyscale

A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). 

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 09/14/2022, with respect to the rejection(s) of claim(s) 13 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jan (US 2014/0255750 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726